DETAILED ACTION
This action is in response to communication(s) filed on 4/13/2020
Claims 1-16 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 is rejected under U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 11, the “user equipment” limitation does not clearly define the embodied features and limitations on hardware structural limitations.  The examiner encourages the applicant to define the embodied features and limitations on hardware structural limitations by tying the process to the hardware structural limitation such as “the UE comprising a hardware processor…” or any variants supported by the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8, 10, 11, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stammers et al. (US 2020/0280822).

Regarding claim 1, Stammers discloses a method of discovering edge-servers and services through domain name server (DNS) resolution in a mobile edge computing (MEC) platform based network, the method comprising: 
transmitting a Domain Name Server (DNS) query including a main domain name for accessing at least one web-based service for an application from a user equipment (UE) to a DNS server (see Stammers; [0068]; beginning at a start block 822 of FIG. 8B, the mobility node (e.g. UPF) may receive from a UE a message which indicates a DNS request for obtaining an address of a server associated with a requested application (step 824 of FIG. 8B; step 1 of FIG. 8A).); and 
receiving, by the user equipment (UE) from the DNS server, a DNS response including information on at least one server in response to the DNS query from the DNS server (see Stammers; [0068]; a message which includes the client subnet location-dependent server address may be sent to the UE as a DNS response (step 830 of FIG. 8B; step 4 of FIG. 8A)), 
wherein details comprise at least one of: 
an indication indicating whether the server is an edge server, a location of the server, or priorities of the server (see Stammers; [0069]; location data of the location associated with the application which is based on or determined from the server address (e.g. the stored mapping or association) may be submitted to the SMF, for a more optimal selection of UPF instances at the SMF). 

Regarding claim 2, Stammers discloses the method as claimed in claim 1, further comprising: 
evaluating, by the UE based on the response, each of a plurality of available servers at least based on one or more associated services and a distance of the server with respect to the UE (see Stammers; [0065]; a set of parameters may be obtained (step 756 of FIG. 5C). A UPF instance may then be selected based on the set of parameters (step 758 of FIG. 7C)); and 
selecting by the UE a nearby edge server and/or a remote server out of the plurality of available servers for accessing the one or more requested web-based services at least based on the evaluation (see Stammers; [0066]; the set of parameters may include at least some of the following data items (information box 760 of FIG. 7C): (a) location(s) of candidate application(s); (b) location(s) of candidate applications on MEC resources; (c) capacity of MEC resources; (d) subscription data associated with the UE; (e) an enterprise identity associated with a PDU session; and (f) a DNN associated with a PDU session.  Location of an application server address for an application of interest may be based on or determined from a server address which may be a client subnet location-dependent server address. Also, location data of the location(s) of the application(s) of interest may be (regularly) obtained by the SMF with updates from UPF instances associated with the SMF (step 762 of FIG. 7C)). 

Regarding claim 4, Stammers discloses the method as claimed in claim 1, wherein the transmitting of the DNS query from UE comprises identifying an application within the DNS query and a parameter related to at least one of: 
accessing content or information, discovering standard services defined by one or more of hypertext transfer protocol (HTTP), quick UDP internet connections (QUIC), or file transfer protocol (FTP), or discovering non-standard services pertaining to one or more of advertisements, medical, or gaming services (see Stammer; [0033]; MEC use cases realized today include Augmented Reality (AR) and Virtual Reality (VR); connected car, which also thrives in high-bandwidth, low-latency, highly-available settings; and various Internet of Things (IoT) applications that rely on high performance and smart utilization of network resources).

Regarding claim 7, Stammers discloses the method as claimed in claim 2, wherein the evaluation of the server by the UE for availing the service comprises: 
identifying a list of services associated with the edge servers of a MEC platform and remote servers (see Stammers; [0054]; the AMF 512 may consult with an NRF 582 for discovery of one or more SMF instances that may be appropriate for use in the session (step 2 of FIG. 5)); 
classifying the plurality of available servers configured to render the service based on a priority and weightage associated with servers as received within the response (see Stammer; [0054]; the SMF may consult with the NRF for discovery of one or more UPF instances that may be appropriate for use in the session (step 5 of FIG. 5)); and 
determining one or more nearest server out of the edge servers and the remote servers for the requested web-based service based on the distance with respect to the UE and the classification to thereby allow the selection of a low-latency server as a part of selection of the nearby server (see Stammer; [0056]; the selection of the UPF instance in step 6 of FIG. 5 may be based on a set of parameters which include one or more locations of one or more MEC resources and applications of interest for UE 502. A location of an application of interest may be derived or determined from a server address of an application server obtained from an address resolution server 550 (e.g. a DNS server)). 

Regarding claim 8, Stammers discloses the method as claimed in claim 1, wherein in case of the UE operating as a smartphone, the method further comprising: 
receiving MEC enabled applications from the MEC platform during registering of the UE with a mobile network operator (see Stammer; [0061]; locations of MEC resources and applications of interest may be obtained (step 728 of FIG. 7B)); and 
communicating the DNS query during launching of the MEC enabled applications within the UE and thereby selecting the nearest server for executing the MEC enabled application with low latency (see Stammer; [0061]; A UPF instance may then be selected based on a set of parameters which include the location of UE and the locations of MEC resources and applications of interest (step 730 of FIG. 7B; step 2 of FIG. 7A). A pool of IP addresses may be assigned to or associated with the selected UPF instance).

Regarding claim 10, Stammers discloses the method as claimed in claim 3, wherein the RR further identifies, for each of the plurality of available servers, a name of a protocol supported (see Stammer; [0030]; A plurality of interfaces or reference points N1 through N15 shown in FIG. 1B may define the communications and/or protocols between each of the entities, as described in the relevant (evolving) standards documents). 

Regarding claim(s) 11, 12, and 16, do(es) not teach or further define over the limitation in claim(s) 1, 2 and 10 respectively.  Therefore claim(s) 11, 12 and 16 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 2, and 10 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 5, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers et al. (US 2020/0280822) in view of Rasanen et al. (US 2019/0045409).

Regarding claim 3, Stammers discloses the invention substantially, however the prior art does not explicitly disclose the method as claimed in claim 1, further comprising: 
maintaining by the DNS server a resource record (RR) with respect to a plurality of servers, the RR identifying, for each of a plurality of available servers, one or more of: 
server name, a flag indicating a type of server, a port number, a location, an IP address, an IP version, a priority level, type of services rendered, or type of content rendered.
	Rasanen in the field of the same endeavor discloses techniques for implementing connectivity and mobility.  In particular, Rasanen discloses the following:
maintaining by the DNS server a resource record (RR) with respect to a plurality of servers, the RR identifying, for each of a plurality of available servers, one or more of: server name, a flag indicating a type of server, a port number, a location, an IP address, an IP version, a priority level, type of services rendered, or type of content rendered (see Rasanen; [0095]; MEO may provide detailed ME system information to all Mobile Edge servers. The detailed ME system information may include information on all Mobile Edge servers and Mobile Edge applications, or may include a subset of detailed information based on certain geographical area. The detailed information may further include Mobile Edge Server IDs, Addresses of ME Servers, IDs of all eNBs connected to a ME Server, Addresses of eNB, Geolocation of eNB (with a corresponding latitude/longitude), ME application IDs available in a system from the service catalog, and estimated latencies between the eNBs and ME servers). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Rasanen in order to incorporate techniques for implementing connectivity and mobility by maintaining various type of records of each of the plurality of available servers.  One would have been motivated because being able to identify what services are available from the plurality of records enable is crucial to providing services required from a UE.

Regarding claim 5, Stammers-Rasanen discloses the method as claimed in claim 1, wherein the receiving of the response from the DNS server comprises receiving, with respect to each of a plurality of edge and/or remote servers, a parameter as at least one of: 
a current-load, a type of services rendered, a target server name, a port information, a protocol supported by the server, or an IP address (see Rasanen; [0095]; MEO may provide detailed ME system information to all Mobile Edge servers. The detailed ME system information may include information on all Mobile Edge servers and Mobile Edge applications, or may include a subset of detailed information based on certain geographical area. The detailed information may further include Mobile Edge Server IDs, Addresses of ME Servers, IDs of all eNBs connected to a ME Server, Addresses of eNB, Geolocation of eNB (with a corresponding latitude/longitude), ME application IDs available in a system from the service catalog, and estimated latencies between the eNBs and ME servers). 

Regarding claim 9, Stammers-Rasanen discloses the method as claimed in claim 3, wherein the RR further identifies, for each of the plurality of available servers, a latitude and a longitude of a location (see Rasanen; [0095]; the detailed information may further include Addresses of eNB, Geolocation of eNB (with a corresponding latitude/longitude)). 

Regarding claim(s) 13-15, do(es) not teach or further define over the limitation in claim(s) 3, 5, and 9 respectively.  Therefore claim(s) 13-15 is/are rejected for the same rationale of rejection as set forth in claim(s) 3, 5, and 9 respectively.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stammers et al. (US 2020/0280822) in view of Maloo (US 2012/0096128).

Regarding claim 6, Stammers discloses the method as claimed in claim 2, wherein the evaluation comprises determining distance between: 
the UE and each of the edge server, and the UE and each of the remote servers
	Maloo in the field of the same endeavor discloses techniques for directing content requests to servers.  In particular, Maloo teaches the following:
wherein the evaluation comprises determining distance between: the UE and each of the edge server, and the UE and each of the remote servers (see Maloo; [0023]; CDN DNS server 142 determines which edge server 144 or 146 to redirect the request to, based upon the shortest network distance, the lowest network cost, the lowest network latency, the highest link capacity, another measure of proximity on a network, or any combination thereof). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Maloo in order to incorporate techniques for directing content requests to servers.  One would have been motivated because it is often advantageous when distributing digital content across a packet-switched network to divide the duty of answering content requests among a plurality of geographically dispersed servers (see Maloo; [0003-0004]).


Conclusion
For the reason above, claims 1-16 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456